Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142143                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LAFARGE MIDWEST, INC.,                                                                                  Brian K. Zahra,
           Petitioner-Appellee,                                                                                      Justices


  v                                                                SC: 142143
                                                                   COA: 289292
                                                                   MTT: 00-318224, 00-328284,
  CITY OF DETROIT,                                                       00-328928
            Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 12, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARY BETH KELLY, J. (concurring).

         I concur with this Court’s decision to deny leave to appeal. However, I write
  separately to indicate that I would have reversed the Court of Appeals for the reasons
  stated in the dissent had the Legislature not amended the renaissance zone act, MCL
  125.2681 et seq., after that court released its opinion.

        MARILYN KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2011                        _________________________________________
           t0517                                                              Clerk